Atkinson, J.
1. A judge of the superior court in another circuit in the State may preside in the superior court of Fulton county on the trial of criminal cases, notwithstanding other judges of the superior court in the Atlanta circuit, which embraces Fulton county, may he present in *530the circuit and not prevented from presiding on account of providential cause or disqualification of any kind. Burge v. Mangum, 134 Ga. 307 (67 S. E. 857).
April 16, 1914.
Habeas corpus. Before Judge Bell. Fulton superior court. September 27, 1913.
C. J. Graham, for plaintiff. L. Z. Rosser, for defendant.
2. Under the Penal Code (1910), §§ 1299, 1300, a return to a writ of habeas corpus should be made at the time and place specified in the writ, duly verified by the oath of the person to whom the writ is directed. But where it appears on the face of an application for such writ that the applicant was held in custody by the superintendent of the county chain-gang, under sentence by a court of competent jurisdiction, and that the judge sustained an oral motion to dismiss the application and refused to discharge the applicant, the mere failure to comply literally with the statute, in respect to making the return as above mentioned, will not cause a reversal of the judgment. Plunkett v. Hamilton, 136 Ga. 72 (5), 79 (70 S. E. 781, 35 L. R. A. (N. S.) 583, 23 Ann. Cas. 1259). Judgment affirmed.

All the Justices concur.